Case 1:09-cr-00466-BMC-RLM Document 466 Filed 11/26/18 Page 1 of 2 PageID #: 5908
                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
  GMP                                                271 Cadman Plaza East
  F. #2009R01065                                     Brooklyn, New York 11201


                                                     November 26, 2018

  By ECF

  The Honorable Brian M. Cogan
  United States District Judge
  United States District Court
  225 Cadman Plaza East
  Brooklyn, NY 11201

                Re:     United States v. Joaquin Archivaldo Guzman Loera
                        Criminal Docket No. 09-466 (S-4) (BMC)

  Dear Judge Cogan:

                The government respectfully submits this response to the Court’s order to show
  cause as to why the Court should not publicly file a version of the Motion in Limine to Preclude
  Cross-Examination (Dkt. No. 451) with the Court’s redactions. See Dkt. No. 465. The
  government has no objection to the Court publicly filing the Motion in Limine to Preclude
  Cross-Examination with the Court’s redactions.

                                                     Respectfully submitted,

                                                     RICHARD P. DONOGHUE
                                                     UNITED STATES ATTORNEY
                                                     Eastern District of New York
                                                     271 Cadman Plaza East
                                                     Brooklyn, New York 11201

                                                     ARTHUR G. WYATT, CHIEF
                                                     Narcotic and Dangerous Drug Section
                                                     Criminal Division,
                                                     U.S. Department of Justice

                                                     OF COUNSEL:

                                                     ARIANA FAJARDO ORSHAN
                                                     UNITED STATES ATTORNEY
Case 1:09-cr-00466-BMC-RLM Document 466 Filed 11/26/18 Page 2 of 2 PageID #: 5909



                                           Southern District of Florida




                                       2
